DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-15, 18-26, 28-38, 42-52 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Independent claims 1 and 24 are allowed because applicant has included the limitation of objected dependent claim 17 onto the independent claim 1. The combination of the best available prior arts fails to expressly teach the limitation, “wherein k1 = R/(1+R)2, where R is a number different from -1, and wherein a value of k1 is determined by selecting a number for R, and calculating k1 based on the above equation.”

Claims 47 and 49 are allowed because applicant has included the limitation of base claim into these objected dependent claims and converted them to independent claims. The combination of the best available prior arts fails to expressly teach the limitation, “wherein the processing unit is also configured to remove a non-duplicate detected corner in the set of corners detected from the second image with the second resolution based on corner scores and based on a prescribed maximum number of corners for an image portion that is geometrically smaller than the second image.”

Claim 51 is allowed because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “wherein the processing unit is configured to remove a non-duplicate detected corner in a set of corners detected from the second image with the second resolution based on corner scores and based on a prescribed maximum number of corners for an image portion that is geometrically smaller than the second image.”

Dependent claims  2-3, 6-15, 18-23, 25-26, 28-38, 42-46, 48, 50 and 52 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612